Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 7/29/2021 has been entered.  Claims 1, 3-4, 6, 8-9, 12-18 and 23 are amended.  Claims 19-20 and 22 were previously canceled.  Claims 1-18, 21 and 23 are pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 18 is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 18, claim limitations of “A system configured to input text on a touch display” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “input text on a touch display” and does not provide sufficient structure or a preceding structural modifier.
Regarding claim 18, claim limitations of “a module configured to detect…identify…perform” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “module” coupled with functional language “detect…identify…perform” and does not provide sufficient structure or a preceding structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: 
“system” was found described on page 4 [0018] “System 100 may be a personal computer, video game console, personal digital assistant, mobile phone, mobile device or any other device suitable”  Thus, a system is interpreted as any suitable device.
“module” was found described on page 5 [0020] “the module can be software comprised of program instructions executed by a CPU…the module can be implemented as a hardware element, comprised of circuitry and logic configured to implement the flow, or can be any combination of hardware and/or software.”  Thus a module is interpreted as hardware and/or software to implement functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over SHAI (hereinafter SHAI931), US 2011/0210931 A1, in view of Shai (hereinafter Shai035), US 2011/0007035 A1.

Regarding independent claim 1, SHAI931 discloses a method for multiple device interaction ([0010] methods (a method for) in which finger-worn devices are used in collaboration to interacting with touch-screens (finger-worn device collaboration with touch-screen interactions construed as multiple device interaction)), the method comprising: 
detecting an orientation of a first device relative to a second device ([0489] Following the above, a finger-worn devices of the invention may include two or more accelerometer which are located and positioned so that they can detect absolute motion of said finger-worn device, such as when a finger wearing said finger-worn device moved, FIG. 28C and [0599] Following the above, the general direction of device 2840' relative to the surface of touch-screen 2850' may be known, e.g. obtained by computing a "virtual" triangle as described above, not only relative to the two dimensions of the surface of the touch-screen, as common in touch-screens, but also in an additional dimension of the space in front of the surface. Further accordingly, estimating the general location of the tip of finger 232 relative to touch-screen 2850', and specifically to its surface, may be more precise when the finger is wearing device 2840'; this suggests finger-worn device (of a first device) detects using it’s accelerometers general direction of the finger-worn device (detecting an orientation) relative to the surface of the touch-screen (relative to a second device)); 
detecting a first gesture that comprises a touch event between a finger and the second device without physical contact between the first device and the second device (FIG. 28B and [0560] In other cases, controls 2802 and 2804 may be operated while touching a touch-screen or after touching a touch-screen, such as operating while a finger is already touching said touch-screen. For example, a user may touch touch-screen 2820 and "drag" an object from a certain location to another location, and only then operate control 2802 or control 2804, or both, for executing a certain function on said object, while still touching the touch-screen on the location where the object was dragged to. For another example, a user may touch touch-screen 2820 with finger 232 wearing device 2800, and then, without removing the touch of the finger on the touch-screen, click on control 2802 or control 2804 twice, also "double click", with thumb 234, in case the controls are buttons or keys; thus as shown in FIG. 28B the finger worn device 2800 detects a touch and “drag” of an object (detecting a first gesture) between a finger touching (comprises a touch event between a finger) the touch screen (and the second device) without physical contact between the finger worn device 2800 (without physical contact between the first device) and the touch screen (and the second device));
identifying the finger that touches the second device during the touch event (FIG. 28B and [0560] In other cases, controls 2802 and 2804 may be operated while touching a touch-screen or after touching a touch-screen, such as operating while a finger is already touching said touch-screen. For example, a user may touch touch-screen 2820 and "drag" an object from a certain location to another location, and only then operate control 2802 or control 2804, or both, for executing a certain function on said object, while still touching the touch-screen on the location where the object was dragged to. For another example, a user may touch touch-screen 2820 with finger 232 wearing device 2800, and then, without removing the tip of the finger on the touch-screen, click on control 2802 or control 2804 twice, also "double click", with thumb 234, in case the controls are buttons or keys; thus the finger worn device 2800 can detect the operation of control 2802 or control 2804 on the finger where device 2800 is worn during the touch and “drag” on the touch screen 2820 (identifying the finger that touches the second device during the touch event)).
SHAI931 does not expressly teach identifying a first part of the finger that touches the second device during the touch event based on the orientation of the first device relative to the second device; and performing a first action that is determined based at least in part on identified first part of the finger.
However, Shai035 teaches identifying a first part of a finger that touches a second device during a touch event based on orientation of a first device relative to the second device ([0298] As specifically shown in FIG. 35E (for system 3530), device 3510a may be worn on the finger approaching surface 3532. The device may be operated to generate an electric field (e.g. field 3520) that is carried by the body, thus reaching the tip of the finger and consequently to the receiver of apparatus 3534. The electric field from device 3510a is generated by transmitter 3512 of the device, while by modulating the field with modulator 3516 information may be transmitted to the receiver of the apparatus, which is already designed to measure electric fields, [0387] system 3530 in FIGS. 35E and 35F,  a device of the invention may be utilized with position detecting apparatuses (e.g. touch and/or proximity detected apparatuses), wherein the apparatuses may detect the position of the finger wearing the device, such as touch coordinates of the finger on a touch surface, by detecting output from the device (specifically shown a field 3520 as output of device 3510a in FIG. 35E and transmissions 3544 as output of device 3510c in FIG. 35F). A processing unit 3542 of an apparatus 3534 may be set to detect the influence of field 3520 (generated by device 3510a) on receiver 3540, specifically the influence of the region of the field that is at the tip of the finger wearing the device, in which case a transmitter 3538 of apparatus 3534 may not be needed. The processing unit may further adapted process detected influences for obtaining information and/or use and states indications from the devices (devices 3510a and 3510c), in addition to detection of the position of the touching finger. In such cases, the devices may be utilized both as input devices in system 3530 and as elements facilitating detection of the position of fingers wearing the devices; this suggests per FIG. 35F that the tip of the finger (a first part of a finger) carrying the electric field generated by the finger worn device 3510c is detected (identifying) by the receiver of touch surface apparatus 3534 wherein the tip of the finger touches touch surface of apparatus 3534 to determine touch coordinates of the finger on the touch surface (that touches a second device during a touch event) when the finger worn device 3510c is in proximity (based on orientation of a first device relative to) of the touch surface apparatus 3534 (the second device)); and performing a first action that is determined based at least in part on identified first part of the finger ([0387] For another example, a user wearing the device on a finger may set the device to output a certain message, while performing a "hello" gesture (e.g. waving a palm back and forth) with the hand of the finger. The certain message may include an identification (ID) code which is extracted from a memory unit of the device (step 4320). In addition to detecting the ID code, the same output from the device (e.g. radio-frequency signals) may facilitate detecting the motion of the device (step 4324)…For yet another example, similarly to the described for system 3530 in FIGS. 35E and 35F, a device of the invention may be utilized with position detecting apparatuses (e.g. touch and/or proximity detected apparatuses), wherein the apparatuses may detect the position of the finger wearing the device, such as touch coordinates of the finger on a touch surface, by detecting output from the device (specifically shown a field 3520 as output of device 3510a in FIG. 35E and transmissions 3544 as output of device 3510c in FIG. 35F). A processing unit 3542 of an apparatus 3534 may be set to detect the influence of field 3520 (generated by device 3510a) on receiver 3540, specifically the influence of the region of the field that is at the tip of the finger wearing the device, in which case a transmitter 3538 of apparatus 3534 may not be needed. The processing unit may further adapted process detected influences for obtaining information and/or use and states indications from the devices (devices 3510a and 3510c), in addition to detection of the position of the touching finger, As specifically shown in FIG. 35E (for system 3530), device 3510a may be worn on the finger approaching surface 3532. The device may be operated to generate an electric field (e.g. field 3520) that is carried by the body, thus reaching the tip of the finger and consequently to the receiver of apparatus 3534. The electric field from device 3510a is generated by transmitter 3512 of the device, while by modulating the field with modulator 3516 information may be transmitted to the receiver of the apparatus, which is already designed to measure electric fields; this suggests as shown in FIG. 35F that finger worn device 3510c may transmit transmissions 3544 as output, such as an identification ID code (wherein transmitting identification code construed as and performing a first action), from the generated electric field influence of the region of the field that is at the tip of the finger wearing the device (that is determined at least in part on identified first part of the finger)).
Because SHAI931 and Shai035 address the same issue of a finger worn device interacting with a touch surface device, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of identifying a first part of a finger that touches a second device during a touch event based on orientation of a first device relative to the second device; and performing a first action that is determined based at least in part on identified first part of the finger as suggested by Shai035 into SHAI931’s method, with a reasonable expectation of success, such that the tip of the finger touch on the touch screen surface can be identified during the touch and drag touch event based on the finger worn device’s proximity to the touch screen and transmitting and identification code from the finger worn device to the touch screen device based on the electric field influence region detected at the tip of the finger to teach identifying a first part of the finger that touches the second device during the touch event based on the orientation of the first device relative to the second device; and performing a first action that is determined based at least in part on identified first part of the finger.  This modification would have been motivated by the desire to provide the user with a finger worn input device with advantageous features useful in input and other actions such as furthering security authorization information in a network (Shai035 [0005], [0387]).

Regarding dependent claim 6, SHAI931, in view of Shai035, teach the method of claim 1, further comprising detecting a second gesture by detecting that a second side of the second device is up instead of a first side of the second device and detecting a tap gesture on the second device (see SHAI931 [0418] Two other directions, herein “browsing directions”, which may be directions in which interface element 2026 may be browsed, are illustrated by dashed arrows near interface element 2026, [0420] Specifically shown in FIG. 20B is touch-screen 2022 displaying an interface 2032b.  In interface 2032b, similarly to interface 2032b in FIG. 20A, there is shown an interface element 2024’ displayed by touch-screen 2022…touching touch-screen 2022 where interface element 2024’ with a finger specifically wearing device 2010 may be for prompting displaying of interface element 2026; this suggests the touch-screen display detects the touch (and detecting a tap gesture on the second device) at interface element 2024’ (further comprising detecting a second gesture by) prompts the display of interface element 2026 (by detecting ) with two “browsing directions” as shown in FIG. 20B with “a” being displayed near the top of the touch-screen device (that a second side of the second device is up) and “d” being displayed near the bottom of the touch-screen device (instead of a first side of the second device)).

Regarding dependent claim 7, SHAI931, in view of Shai035, teach the method of claim 1, wherein the second gesture causes a menu on the second device to be accessed (see SHAI931 [0418] Two other directions, herein “browsing directions”, which may be directions in which interface element 2026 may be browsed, are illustrated by dashed arrows near interface element 2026, [0420] Specifically shown in FIG. 20B is touch-screen 2022 displaying an interface 2032b.  In interface 2032b, similarly to interface 2032b in FIG. 20A, there is shown an interface element 2024’ displayed by touch-screen 2022…touching touch-screen 2022 where interface element 2024’ with a finger specifically wearing device 2010 may be for prompting displaying of interface element 2026; this suggests the touch-screen display detects the touch at interface element 2024’ (wherein the second gesture) prompts the display of interface element 2026 (causes a menu) with two “browsing directions” as shown in FIG. 20B being displayed on the touch-screen device (on the second device to be accessed)).

Regarding dependent claim 8, SHAI931, in view of Shai035, teach the method of claim 1, wherein detecting the first gesture comprises detecting that a second side of the first device is up instead of a first side of the first device (see SHAI931 FIG. 28B and [0560] In other cases, controls 2802 and 2804 may be operated while touching a touch-screen or after touching a touch-screen, such as operating while a finger is already touching said touch-screen. For example, a user may touch touch-screen 2820 and "drag" an object from a certain location to another location, and only then operate control 2802 or control 2804, or both, for executing a certain function on said object, while still touching the touch-screen on the location where the object was dragged to. For another example, a user may touch touch-screen 2820 with finger 232 wearing device 2800, and then, without removing the touch of the finger on the touch-screen, click on control 2802 or control 2804 twice, also "double click", with thumb 234, in case the controls are buttons or keys, [0521] at step 2732…a finger-worn device may include a touch surface…on which a thumb may slide in a certain direction, see e.g. gesture 730a in FIG. 7E, [0522] In some methods, at a step 2734, consequently to step 2732, any of a first and second interface elements may be displayed; this suggests that when user touches touch-screen 2820 functions that can be executed by the touch (wherein detecting the first gesture) would be displayed based on detecting that thumb slide has occurred (comprises detecting that) in a certain direction as shown in FIG. 7E wherein position 726c (a second side) of the finger-worn device up (of the first device is up) instead of position 726a of the finger-worn device (instead of a first side of the first device)) while simultaneously detecting that a touch screen of the second device has been touched by the identified first part of the finger (see SHAI931 [0522] In some methods, at a step 2734, consequently to step 2732, any of a first and second interface elements may be displayed, [0533] at a step 2758, consequently to step 2752, a function is initialized.  Said function may be related to touch input... step 2758 touch input may be registered and/or processed correspondingly to said function, [0534] at a step 2760, a touch-screen may be touched; this suggests that while displaying interface elements to initialize a function, the touch screen apparatus detects for a touch input to process the function (while simultaneously detecting that a touch screen of the second device has been touched) wherein the combination of SHAI931 and Shai035 taught that the tip of the finger (by the identified first part of the finger) carrying an electric field generated by the finger worn device is detected by the receiver of touch surface apparatus per Shai035 [0298]).

Regarding dependent claim 9, SHAI931, in view of Shai035, teach the method of claim 1, wherein detecting the first gesture comprises detecting a touch by the identified first part of the finger on a touch screen of the second device (the combination of SHAI931 and Shai035 suggests that while displaying interface elements to initialize a function, the touch screen apparatus detects for a touch input (wherein detecting the first gesture comprises detecting a touch) to process the function per SHAI [0522], [0533-0534] and that the tip of the finger (by the identified first part of the finger) carrying an electric field generated by the finger worn device is detected by the receiver of touch surface apparatus (on a touch screen of the second device) per Shai035 [0298]).

Regarding dependent claim 10, SHAI931, in view of Shai035, teach the method of claim 1, further comprising detecting a second orientation of the first device, and performing a second action if the first device is in a predetermined second orientation (see SHAI931 [0404] In FIG. 19B…when device 1910 is operated in a certain manner, e.g. a control of the device is pressed to a “half-pressed” position, [0405] device 1910 may control or influence any number of interface elements of interface 1900 which may be displayed where the aforementioned touch-screen, suggested to display interface 1900, is not touched.  For example, when device 1910 is operated, and/or when the aforementioned touch-screen is touched at a certain location, an interface element 1906 may be displayed in interface 1900; this suggests as shown in FIG. 19B detecting that the finger-worn device 1910 (of the first device) is pressed to a “half-pressed” position (further comprising detecting a second orientation) to display an interface element 1906 (and performing a second action) if the finger-worn device 1910 is in a “half-pressed” position (if the first device is in a predetermined second orientation)).

Regarding dependent claim 11, SHAI931, in view of Shai035, teach the method of claim 1, wherein detecting a second gesture performed on the first device results in an action on the second device (see SHAI931 [0404] In FIG. 19B…when device 1910 is operated in a certain manner, e.g. a control of the device is pressed to a “half-pressed” position, [0405] device 1910 may control or influence any number of interface elements of interface 1900 which may be displayed where the aforementioned touch-screen, suggested to display interface 1900, is not touched.  For example, when device 1910 is operated, and/or when the aforementioned touch-screen is touched at a certain location, an interface element 1906 may be displayed in interface 1900; this suggests as shown in FIG. 19B detecting that the finger-worn device 1910 is pressed to a “half-pressed” position (wherein detecting a second gesture performed on the first device) to display an interface element 1906 in interface 1900 (results in an action) displayed on the touch-screen apparatus (on the second device)).

Regarding independent claim 12, claim 12 is a one or more non-transitory computer-readable storage media claim that is substantially the same as the method of claim 1.  Thus, claim 12 is rejected for the same reason as claim 1.  Additionally, SHAI931 teaches one or more non-transitory computer-readable storage media including instructions ([0116] In some embodiments, data such as digital information or such as coded signals may be transferred between…a first memory unit of device 100 and plug 104 may include a second memory unit) that, when executed by one or more  processing units, cause the one or more processing units to perform the steps of ([0164] finger-worn device 200 and device 210, [0166] device 210 may include a processor 216 which may facilitate its operation e.g. for executing programs).

Regarding dependent claims 16-17, claims 16-17 are one or more non-transitory computer-readable storage media claims that are substantially the same as the method of claims 6 and 8, respectively.  Thus, claims 16-17 are rejected for the same reasons as claims 6 and 8.

Regarding independent claim 18, claim 18 is a system claim that is substantially the same as the method of claim 1.  Thus, claim 18 is rejected for the same reason as claim 1.  Additionally, SHAI931 teaches a system configured to input text on a touch display ([0553] touch-screen 2820 may be included in a portable digital assistant PDA which utilizes the touch-screen for interacting with content…touch screen 2820 may be included in a mobile-phone which utilizes the touch-screen instead of keys; this suggests a mobile-phone device utilizing the touch-screen instead of keys to enter text (a system configured to input text on a touch display)), the system comprising: a module configured to ([0166] device 210 may include (the system comprising) a processor 216 which may facilitate its operation, e.g. for executing programs or so-called “running” software (a module configured to)).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over SHAI931 in view of Shai035 and further in view of Hinckley et al. (hereinafter Hinckley), US 2012/0154294 A1.

Regarding dependent claim 2, SHAI931, in view of Shai035, teach wherein the second device comprises a phone (see SHAI931 [0553] touch-screen 2820 may be included in a portable digital assistant PDA which utilizes the touch-screen for interacting with content…touch screen 2820 may be included in a mobile-phone (wherein the second device comprises a phone) which utilizes the touch-screen instead of keys).
SHAI931 and Shai035 do not expressly teach wherein the first device comprises a watch.
However, Hinckley teaches wherein a first device comprises a watch ([0002] Mobile devices such as personal information managers, tablet PCs, cellular telephones, pages, watches, and wearable computers…Increasingly, mobile devices are being connected together…for purposes of communication, sharing of data and collaborative work, [0128] it is also possible to recognize bumping between dissimilar devices…Also, the present invention isn’t limited to synchronous gestures between two devices, [0251] UI Extension.  For example, a user might stitch from a watch with a touch-sensitive screen to a PDA or Table Computer; this suggests that synchronous gestures between two dissimilar devices could be between a watch (wherein a first device comprises a watch) with a touch-sensitive screen and another mobile device such as a cellular phone).
Because SHAI931, in view of Shai035, and Hinckley address the issue of a touch gesture associated with two dissimilar mobile devices, accordingly, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein a first device comprises a watch as suggested by Hinckley, into SHAI931 and Shai035’s method, with a reasonable expectation of success such that a watch can be worn on the wrist of the hand with the finger that interacts with the touch screen of the phone to teach wherein the first device comprises a watch and the second device comprises a phone.  This modification would have been motivated by the desire to provide the user for connecting together mobile devices such as a watch and a cellular phone for the purposes of communication, sharing of data and collaborative work (Hinckley [0002]).

Regarding dependent claim 13, claim 13 is a one or more non-transitory computer-readable storage media claim that is substantially the same as the method of claim 2.  Thus, claim 13 is rejected for the same reason as claim 2.

Claims 3-4, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over SHAI931 in view of Shai035 and further in view of Van De Sluis et al. (hereinafter VanDeSluis), US 2006/0146765 A1.

Regarding dependent claim 3, SHAI931, in view of Shai035, teach all the elements of claim 1.
SHAI931, in view of Shai035 do not expressly teach further comprising detecting a second gesture by detecting a tapping of the second device on the first device.   
However, VanDeSluis teaches detecting a second gesture by detecting a tapping of a second device on a first device ([0054] In a ‘Gravity’ type concept 203 depicted in FIG. 5(d), metal contacts…By placing device 12a on top of transferee device 12b, as in a stack, for example in the manner as depicted in FIG. 5(d), the content transfer is initiated; this suggests as shown in FIG. 5(d) detecting a ‘Gravity’ type concept 203 (further comprising detecting a second gesture) by detecting the placing of device 12a on top of transferee device 12b with metal contacting (by detecting a tapping of a second device on a first device) to initiate transfer of content).
Because SHAI931, in view of Shai035, and VanDeSluis address the issue of user interface interactions involving two devices, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of detecting a second gesture by detecting a tapping of a second device on a first device, as suggested by VanDeSluis into SHAI931 and Shai035’s method, with a reasonable expectation of success, such that a second gesture can be detected when contact is detected between SHAI931’s touch-screen device and the finger-worn device to facilitate transfer of content to teach further comprising detecting a second gesture by detecting a tapping of the second device on the first device.  This modification would have been motivated by the desire to provide a more natural way to move things: lifting things up, move and drop is used instead of the well-known drag-and-drop way (VanDeSluis [0014]).

Regarding dependent claim 4, SHAI931, in view of Shai035, teach all the elements of claim 1.
SHAI931, in view of Shai035 do not expressly teach further comprising detecting a second gesture by detecting a swipe gesture between the first device and the second device.
However, VanDeSluis teaches detecting a second gesture by detecting a swipe gesture between a first device and a second device ([0054] In a ‘Fly-by’ type concept 202 depicted in FIG. 5(c)…Two devices 12a, 12b are moved along each other in very close proximity in directions as depicted by arrows 86a,b to initiate the copying; this suggests as shown in FIG. 5(c) detecting a ‘Fly-by’ type concept 202 (further comprising detecting a second gesture) by detecting a sliding movement indicated by the arrows 86a,b (by detecting a swipe gesture) along and in close proximity between device 12a and device 12b (between a first device and a second device) to initiate copying).
Because SHAI931, in view of Shai035, and VanDeSluis address the issue of user interface interactions involving two devices, accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of detecting a second gesture by detecting a swipe gesture between the first device and the second device, as suggested by VanDeSluis into SHAI931 and Shai035’s method, with a reasonable expectation of success, such that a second gesture can be detected when sliding in a parallel to each other direction occurs between SHAI931’s touch-screen device and the finger-worn device to initiate copying to teach further comprising detecting a second gesture by detecting a swipe gesture between the first device and the second device.  This modification would have been motivated by the desire to provide a more natural way to move things (VanDeSluis [0014]).

Regarding dependent claim 21, SHAI931, in view of Shai035 and VanDeSluis, teach the method of claim 4, wherein executing the swipe gesture spans a display across the first device and the second device (see VanDeSluis [0054] In a ‘Fly-by’ type concept 202 depicted in FIG. 5(c)…Two devices 12a, 12b are moved along each other in very close proximity in directions as depicted by arrows 86a,b to initiate the copying; this suggests as shown in FIG. 5(c) executing the ‘Fly-by’ type concept 202 moves (wherein executing the swipe gesture) a device 12a with a screen to fly-by device 12b with a screen (spans a display across the first device and the second device)).

Regarding dependent claim 14, claim 14 is a one or more non-transitory computer-readable storage media claim that is substantially the same as the method of claim 4.  Thus, claim 14 is rejected for the same reason as claim 4.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SHAI931 in view of Shai035 and further in view of Harrison et al. (hereinafter Harrison), US 9,013,452 B2.

Regarding dependent claim 23, SHAI931, in view of Shai035, teach all the elements of claim 1.
SHAI931 and Shai035 do not expressly teach wherein the identified first part of the finger includes one or more of a pad, a side, or a knuckle, and wherein a different first action occurs based on the identified first part of the finger that touches the second device during the touch event.
However, Harrison teaches wherein an identified first part of a finger includes one or more of a pad, a side, or a knuckle (4:18-29 FIGS. 3A to 3E illustrate exemplary diagrams in which touches with the finger tip, knuckle and fingernail are used for different drawing actions in a drawing model, 5:41-56 Referring back to FIG. 5, the touch event detector 110 detects the touch event entailing the vibro-acoustic signal.  The touch event detector 110, for example, may be arranged at a rear side of the touch screen so that the vibro-acoustic signal caused by the touch event can be captured…Once the vibro-acoustic signal to distinguish which finger part was used; this suggests that the finger part distinguished (wherein an identified first part of a finger) includes one or more of a finger tip or a knuckle (includes one or more of a pad, a side, or a knuckle)), and wherein a different first action occurs based on the identified first part of the finger that touches a second device during a touch event (4:18-29 FIGS. 3A to 3E illustrate exemplary diagrams in which touches with the finger tip, knuckle and fingernail are used for different drawing actions in a drawing model, 5:41-56 Referring back to FIG. 5, the touch event detector 110 detects the touch event entailing the vibro-acoustic signal.  The touch event detector 110, for example, may be arranged at a rear side of the touch screen so that the vibro-acoustic signal caused by the touch event can be captured…Once the vibro-acoustic signal to distinguish which finger part was used; this suggests as shown in FIGS. 3A to 3E different drawing actions are used (and wherein a different first action occurs) based on the distinguished finger part (based on the identified first part of the finger) that touches the touch screen apparatus during a touch event (that touches a second device during a touch event)).
Because SHAI931, in view of Shai035, and Harrison address the detecting of finger tip touch gesture on a touch screen, accordingly, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings wherein an identified first part of a finger includes one or more of a pad, a side, or a knuckle, and wherein a different first action occurs based on the identified first part of the finger that touches a second device during a touch event as suggested by Harrison, into SHAI931 and Shai035’s method, with a reasonable expectation of success such that SHAI391 and Shai035’s touch screen apparatus is further modified to be able to distinguish the part of the finger that touches the touch-screen device during the touch event including a finger tip or a knuckle and to use different functions, such as drawing actions, based on the identified part of the finger during the touch event to teach wherein the identified first part of the finger includes one or more of a pad, a side, or a knuckle, and wherein a different first action occurs based on the identified first part of the finger that touches the second device during the touch event.  This modification would have been motivated by the desire to provide touch screens with the ability to distinguish between different types of finger contacts in order for a finger to perform different operations at a single point in space on a touch screen (Harrison 2:7-19).

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowable subject matter in Claims 5 and 15.

The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claims 5 and 15 when taken in the context of the claims as a whole.
At best the prior arts of record, specifically SHAI931 (US 2011/0210931 A1) discloses [0010] methods (a method for) in which finger-worn devices are used in collaboration to interacting with touch-screens, [0489] Following the above, a finger-worn devices of the invention may include two or more accelerometer which are located and positioned so that they can detect absolute motion of said finger-worn device, such as when a finger wearing said finger-worn device moved, and rotation of said finger-worn device, such as when a thumb is rotating said finger-worn device, and so that distinguishing between absolute motion and rotation may be facilitated, such as by processing input registered from each of said two or more accelerometers, [0560] In other cases, controls 2802 and 2804 may be operated while touching a touch-screen or after touching a touch-screen, such as operating while a finger is already touching said touch-screen. For example, a user may touch touch-screen 2820 and "drag" an object from a certain location to another location, and only then operate control 2802 or control 2804 (or both) for executing a certain function on said object, while still touching the touch-screen on the location where the object was dragged to. For another example, a user may touch touch-screen 2820 with finger 232 wearing device 2800, and then, without removing the touch of the finger on the touch-screen, click on control 2802 or control 2804 twice (also "double click") with thumb 234 (in case the controls are buttons or keys), alternatively to tapping twice (also "double tap") on the touch-screen with finger 232, so that finger 232 may remain in contact with the touch-screen during the "double clicking". This may be beneficial when interacting with small touch-screens, wherein visuals displayed on a touch-screen might be very small and hard to interact with, so that when a finger is already "on" (i.e. touches) a certain displayed object, it may be preferable that said finger is not removed from the touch-screen while further interacting with anything displayed where the finger touches, FIG. 28C and [0599] Following the above, the general direction of device 2840' relative to the surface of touch-screen 2850' may be known, e.g. obtained by computing a "virtual" triangle as described above, not only relative to the two dimensions of the surface of the touch-screen, as common in touch-screens, but also in an additional dimension of the space in front of the surface. Further accordingly, estimating the general location of the tip of finger 232 relative to touch-screen 2850', and specifically to its surface, may be more precise when the finger is wearing device 2840'; Shai035 (US 2011/0007035 A1) discloses [0387] FIGS. 35E and 35F, a device of the invention may be utilized with position detecting apparatuses (e.g. touch and/or proximity detected apparatuses), wherein the apparatuses may detect the position of the finger wearing the device, such as touch coordinates of the finger on a touch surface, by detecting output from the device (specifically shown a field 3520 as output of device 3510a in FIG. 35E and transmissions 3544 as output of device 3510c in FIG. 35F). A processing unit 3542 of an apparatus 3534 may be set to detect the influence of field 3520 (generated by device 3510a) on receiver 3540, specifically the influence of the region of the field that is at the tip of the finger wearing the device, in which case a transmitter 3538 of apparatus 3534 may not be needed. The processing unit may further adapted process detected influences for obtaining information and/or use and states indications from the devices (devices 3510a and 3510c), in addition to detection of the position of the touching finger. In such cases, the devices may be utilized both as input devices in system 3530 and as elements facilitating detection of the position of fingers wearing the devices; and VanDeSluis (US 2006/0146765 A1) discloses [0054] The variants depicted in FIGS. 5(a)(1) and 5(a)(2) represent a `select & shoot` concept whereby content is first selected and beamed to another user while pointing at the desired device. Both in the selection of the items and in the transfer, the initiative is with the owner. Other variants of the "Connect when Sending" concept include: a "Kiss" type concept 201 as depicted in FIG. 5(b) whereby hard buttons 26a,b are implemented such that content items or media collections represented as icons 95 are placed in a respective space 76a,b relating to a button 26a,b. When pressing the buttons 26a,b of respective two devices 12a, 12b against each other as depicted in FIG. 5(b), the transfer of the content files is initiated. No disconnecting is needed. In a `Fly-by` type concept 202 as depicted in FIG. 5(c), tags or magnetic induction technology is implemented such that the user pre-selects the content, e.g., represented as icons 95, and places it in a separate space 76. Two devices 12a, 12b are moved along each other in very close proximity in directions as depicted by arrows 86a,b to initiate the copying. As shown in FIG. 5(c) the devices are oriented horizontally and are virtually swiped next to each other lengthwise (without contact) to effect the content transfer. Multiple copies may be made this way and disconnecting is not needed. In a `Gravity` type concept 203 depicted in FIG. 5(d), metal contacts, and infrared eye or magnetic induction are implemented such that the pre-selected content represented by icons 95 are put in a special space 76 for example, in device 12a. By placing the device 12a on top of transferee device 12b, as in a stack, for example in the manner as depicted in FIG. 5(d), the content transfer is initiated, as shown by the transferred icon in device 12b. After the content is transferred, connection is terminated. In a `Shake It` type concept 204 as depicted in FIG. 5(e), acceleration sensors and infrared eye technology are implemented such that, transfer of pre-selected content, e.g., represented as icons 95, may be initiated when the devices 12a, 12b are placed together in an abutting fashion as depicted in FIG. 5(d) and shaken. After the `shaking`, the content items are transferred, e.g., from device 12a to device 12b. Disconnecting is performed automatically thereafter. In a `Liquid Content` type concept 205 as depicted in FIG. 5(f), rotation sensors and infrared eye technology may be implemented such that transfer of pre-selected content, represented as icons 95, are first placed in a separate corner 77 of the screen display of a transferor device 12a, for example. The content transfer is then initiated when the transferor device 12a is held vertical and in close proximity to another transferee device 12b. When all content is transferred the connection is stopped. Additionally, the base user interface code is updated based on the selection made in the details area 110.
In addition, the references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings to arrive at the present invention as recited in the context of claims 5 and 15 as a whole.  Thus, claims 5 and 15 are objected to.

Response to Arguments
Applicant’s remarks filed 7/29/2021 traversing the 35 U.S.C. 103 rejections have been fully considered but they are moot in view of a new ground of rejection as detailed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rapp et al., US 2011/0074695 A1 (Mar. 31, 2011) ([0186] UI 500J (FIG. 5J) depicts that, after detecting the first portion of the single finger gesture, the device detects an increase in size 525-1 of the single finger contact on the touch screen 112. In this example, the increase in size of the single finger contact is from detecting enlargement of the size of the single finger contact from a finger roll of the finger corresponding to the single finger contact. In other words, the user rolled her finger down on to the touch screen 112 so that a knuckle segment of the finger corresponding to the single finger contact is on the touch screen 112, [0189] UI 500L also depicts that, in response to detecting the increases 525-1, 525-2, and 525-3 in size of the single finger contact on the touch screen 112, a second responsive behavior is performed within the user interface that is different from the first responsive behavior: namely, the alignment guides are no longer displayed).                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393. The examiner can normally be reached M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KC/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143